PER CURIAM.
This court, proceeding in the manner outlined and recommended by the Supreme Court of the United States in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), having deferred ruling on a motion of the public defender to withdraw as counsel for the indigent defendant-appellant, and having furnished appellant with a copy of the public defender’s memorandum brief, and having allowed the appellant a reasonable specified time within *144which to raise any points that he chose in support of this appeal, and the appellant having failed to respond thereto, on consideration thereof upon full examination of the proceedings we conclude that, with respect to the merits, the appeal is wholly frivolous. The imposition of a three year term in prison as a condition of ten years probation in Case No. 72-5858 is reversed and that case only is remanded for resen-tencing on the authority of Villery v. Florida Parole & Probation Commission (Fla.1980) and Cunningham v. State, 385 So.2d 721 (Fla.3d DCA 1980). The public defender’s said motion to withdraw is granted and the orders and judgments appealed are otherwise hereby affirmed.
Affirmed in part, reversed in part.